Citation Nr: 0427063	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for hemorrhoids.

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a fungus disorder.  

4.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in February 2004.  


FINDINGS OF FACT

1.	A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	Service connection for hemorrhoids was denied by the RO in 
an August 1992 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

3.	Since the August 1992 decision denying service connection 
for hemorrids, the additional evidence, not previously 
considered, is cumulative and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.	Service connection for a fungus disorder was denied by the 
RO in an August 1992 rating action.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

5.	Since the August 1992 decision denying service connection 
for a fungus disorder, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.	Service connection for a respiratory disorder was denied 
by the RO in a November 1992 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

7.	Since the November 1992 decision denying service 
connection for a respiratory disorder, the additional 
evidence, not previously considered, is cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.	A low back disorder was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.	The additional evidence submitted subsequent to the August 
1992 decision of the RO, which denied service connection for 
hemorrhoids, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the August 1992 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.	The additional evidence submitted subsequent to the August 
1992 decision of the RO, which denied service connection for 
a fungus disorder, is not new and material; thus, the claim 
for service connection for this disability is not reopened, 
and the August 1992 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

4.	The additional evidence submitted subsequent to the 
November 1992 decision of the RO, which denied service 
connection for a chronic respiratory disorder, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the November 1992 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Low Back Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a low back 
disorder that he asserts is related to a motor vehicle 
accident that occurred during service.  Review of the service 
medical records fails to show complaints or manifestations of 
a low back disorder.  The records do note that the veteran 
was involved in a motor vehicle accident during service, but 
there was no mention of low back complaints.  

VA outpatient treatment records, dated from 1985 to 1992 have 
been received.  There is no indication in these reports that 
the veteran has a low back disorder that is related to 
service.  

The veteran was evaluated by VA in May 2001 at which time he 
was diagnosed as having lumbosacral strain.  The examiner 
related that he had not been asked to render an opinion 
regarding whether the low back disorder was related to 
service, but incidentally noted that there were no low back 
complaints during service, including following the motor 
vehicle accident.  Thus, there is not evidence that the 
veteran sustained a low back disorder during service or that 
his current disorder is related thereto.  

The veteran has given sworn testimony at his hearing in 
February 2004 to the effect that he believes that there is a 
relationship between service and his low back disorder.  It 
is, however, noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, the preponderance of the evidence 
is against service connection for a low back disorder and the 
appeal must be denied.  

New and Material Evidence

Service connection for hemorrhoids and a fungus disorder was 
previously denied by the RO in an August 1992 rating 
decision.  The veteran did not appeal this determination.  
Service connection for a asthma was previously denied by the 
RO in a November 1992 rating decision.  The veteran did not 
appeal this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

It is noted that there was a regulatory change of the 
regulation applicable to new and material evidence claims.  
The implementing regulations were adopted on August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The regulatory changes for 3.156(a) (new and material claims) 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the August 1992 claim that 
denied service connection for hemorrhoids and a fungus 
disorder included the service medical records.  These show 
that the veteran was shown to have hemorrhoids on examination 
for entry upon active duty, hemorrhoids during service, and 
hemorrhoids at the time of his separation from service.  The 
veteran was treated for ringworm in November 1967 and is 
shown to have resolving tinea cruris in December 1967.  On 
examination at separation from service, clinical evaluation 
of the skin was normal.  Service connection for hemorrhoids 
was denied on the basis that the disorder had existed prior 
to service and was not aggravated therein.  Service 
connection for a fungus disorder was denied as there was no 
evidence of such disorder during service.  

Evidence of record at the time of the November 1992 rating 
decision included the service medical records that showed 
that the veteran was treated for an upper respiratory 
infection, with bronchitis, in February 1971.  On examination 
for separation from service, chronic allergic rhinitis was 
diagnosed.  Service connection for asthma was denied because 
the disorder was not shown in service.  

Evidence received in connection with the veteran's reopened 
claim includes VA outpatient treatment records dated from 
1984 to 1992.  These records show treatment for hemorrhoids 
in 1984, bronchitis in 1988 and eczema in 1992.  There is no 
relation demonstrated between these symptoms and service.  
The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that does not 
indicate in any way that the conditions are service 
connected.  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  

It is noted that the veteran testified at a hearing on appeal 
in February 2004.  While he gave sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disabilities, it is noted that he is 
a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Such 
testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

The veteran has not submitted new and material evidence upon 
which his claims for service connection for hemorrhoids, a 
fungus disorder or a respiratory disorder may be reopened.  
Therefore, the applications to reopen the claims for service 
connection are denied.  


ORDER

Service connection for a low back disorder is denied.  
Applications to reopen claims for service connection for 
hemorrhoids, a fungus disorder, and a respiratory disorder 
are denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



